The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 11, 2014

                                   No. 04-14-00065-CR

                                   Kendrick RANDLE,
                                       Appellant

                                             v.

                                  The STATE of Texas,
                                        Appellee

              From the County Court At Law No 2, Guadalupe County, Texas
                             Trial Court No. CCL-13-0703
                      Honorable Brenda Chapman, Judge Presiding


                                      ORDER
      The Appellant’s motion for extension of time to file the brief is GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court